Citation Nr: 9932230	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from January 1956 to 
June 1976.

This case was previously before the Board of Veteran's 
Appeals (the Board) in April 1997 on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  After adjudicating other issues then 
pending on appeal, the Board remanded the issues of service 
connection for diabetes mellitus and an increased rating for 
hypertension.  

In March 1999 the RO affirmed the denial of entitlement to 
service connection for diabetes mellitus, and an increased 
evaluation for hypertension.

The case has recently been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
diabetes mellitus is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  Hypertension is manifested during the appeal period by 
diastolic pressure predominately less than 110 and systolic 
pressure less than 200 predominates.  

3.  The veteran's hypertension has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. §  5107 
(West 1991).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7 and 4.104, Diagnostic Code 7101 (in effect prior to 
January 12, 1998 and as amended, 62 Fed. Reg. 65219 et seq. 
(December 11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for diabetes mellitus.

Factual Background

The veteran contends that he is entitled to service 
connection for diabetes mellitus because the disability was 
diagnosed in service.  He did not mention diabetes mellitus 
in his initial VA compensation application in 1978.

The service medical records show that in March 1970 there was 
a fasting blood sugar (glucose) of 122.  Prior to that date, 
they are pertinently unremarkable.  In April 1970, it was 
noted that a glucose tolerance test that indicated 
"diabetic" was done while the veteran was on Dyazide.  
Dyazide was discontinued and a check by two-hour postprandial 
glucose was suggested.  A three-hour glucose tolerance test 
was completed in April 1970 with negative results indicated 
on the laboratory report form.  In July 1970 it was noted 
that blood sugar was "0,82 gr/L".  In December 1971 
diabetes-suggested by glucose tolerance test was reported.  
It was also indicated that a two-hour test was conducted and 
that the veteran was "okay" on the diet.  

On a medical examination of the veteran in August 1973 a 
urinalysis and serology were negative.  An examiner noted 
abnormal glucose tolerance test in 1970- questionable 
numbers.  Chemical diabetes mellitus by history was reported 
in the summary of defects and diagnoses.  He was to have had 
a repeat two-hour fasting glucose tolerance test in March 
1974.  A urinalysis on a February 1975 medical examination 
was reported as negative for glucose.     

Military outpatient treatment records dated in the late 
1970's are unremarkable regarding diabetes mellitus.  From 
1988 through 1993 the veteran had his serum glucose reported 
several times and it ranged from 93 to 128 MG/DL (reference 
range 65-110/115).  The corresponding urinalyses were 
reported as negative for glucose.  In late 1994 a serum 
glucose of 527 MG/DL and urinalysis showing 500 MG/DL glucose 
(expected value negative) were reported.  Diabetes mellitus 
Type II was reported in late 1994.   

The veteran initially mentioned diabetes mellitus in November 
1994 correspondence to VA.  The RO in 1995 denied service 
connection on a direct and presumptive basis noting the 
disorder was not diagnosed in service or manifested to a 
compensable degree within the first postservice year.  In 
response, the veteran asserted, in essence, that diabetes 
mellitus was diagnosed in service.   

The military medical records obtained as a result of the 
Board remand showed in late 1994 that the veteran was 
described as a new onset diabetic.   An examining physician 
did not record any earlier history regarding diabetes 
mellitus.   

On a VA examination in August 1997, the veteran reported a 
history of diabetes having developed in 1969 to 1970 when 
glucose tolerance testing was interpreted as abnormal and 
routine physical showed elevated glucose by history.   He 
reported being placed on dietary control at that time and not 
medicated until approximately 1994.  The examiner reported 
diabetes mellitus by history and currently well controlled on 
oral agents and laboratory evidence of normal glucose and 
creatine.  





The examiner, a consultant in internal medicine, opined that 
after careful review of the claims folder the laboratory test 
obtained in the service did not provide evidence for the 
development of diabetes in the future.  The examiner stated 
that all of the serum glucose tests were normal including a 
glucose tolerance test performed in 1970.  The examiner 
stated that the specific values obtained were incorrectly 
interpreted by the physician as abnormal but correctly 
interpreted by the laboratory on the lab slip as 
"negative".   

The veteran in late 1997 explained that the medical personnel 
in 1994 who recorded new onset diabetes were not aware of his 
history.  He found it difficult to believe that the reference 
to diabetes in 1970 was a mistake.  He reiterated the belief 
that the medication for hypertension could have caused or 
contributed to diabetes and stated that a medical reference 
he had indicated that a side effect of Lasix, a drug he took, 
was to raise blood sugar levels and cause diabetes.  He 
submitted an article that, in essence, listed individuals 
with high blood pressure as high risk and should have fasting 
blood glucose testing more often that recommended.

The record of private hospitalization in February 1998 for 
cerebrovascular accident with left sided weakness noted by 
history that the veteran had been a diabetic for many years 
but only four or five years previously had been started on 
oral hypoglycemic agents.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991). 






Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and diabetes mellitus becomes manifest to a degree of at 
least 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 




(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As applicable to claims of secondary 
service connection see Reiber v. Brown, 7 Vet. App. 513 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
diabetes mellitus is not well grounded and must be denied.

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim, 
that is, a claim that is plausible.  In view of the evidence, 
the Board finds that he has not met this initial burden and 
that as a result there is no further duty to assist him in 
regard to the development of this claim.  The Board in 
remanding the case sought to ensure the appellant was 
afforded due process in view of the information in the file.  
The Board in remanding the case may have given an indication 
or impression that the claim was well grounded.  There is no 
evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet of record.   However, the Board must evaluate the 
claim under the current legal standard for a well grounded 
claim.  

The RO did complete the essential action requested.  Nothing 
in the record since the remand has referred to evidence 
probative in the determination of a well grounded claim that 
has not as yet been requested and/or obtained.  Such evidence 
has not been reported since notice was given to the appellant 
and his representative that the appeal was being returned to 
the Board.  Therefore, the Board finds that no additional 
assistance is required at this time.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO obtained medical records and additional 
medical opinion.  

The VA physician did clearly articulate a response to the 
pertinent questions posed in the Board remand, as the Board 
finds the claim is not well grounded, there is no burden upon 
the Board to require development, including further opinion.  
Brewer v. West, 11 Vet. App. 228 (1998).  The RO in March 
1999 denied the claim of secondary service connection on the 
basis that it was not well grounded.  The veteran was advised 
of this in a supplemental statement of the case and by being 
furnished a copy of the rating decision.  The subsequent 
correspondence is sufficient for the Board to view this 
intertwined claim as an extension of the initial appeal.  The 
principle that VA cannot assist in developing a claim that is 
not well grounded was recently discussed at length in Morton 
v. West, 12 Vet. App. 477 (1999).

The veteran is shown to have diabetes mellitus and the 
information in the recently obtained records does not confirm 
the disease until many years after separation from service.  
Further, it is not shown to be related to service on a direct 
or presumptive basis by competent evidence.  The appellant 
has not placed VA on notice of the existence of competent 
medical evidence supporting that conclusion.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between 
service or service connected disability and the veteran's 
diabetes mellitus as discussed in Caluza and Reiber, supra.   

The appellant argues, in addition, that the disease process 
is related to his service-connected hypertension.  However, 
the determinative issue here is one of medical causation, and 
in the absence of competent medical evidence or notice that 
such evidence exists in support of the claimed nexus between 
his service and diabetes mellitus, or linking a service-
connected disability to it causally or by aggravation, the 
claim for service connection is not plausible and must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  This requires analysis of the 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
The Board does not doubt the sincerity of the appellant's 
belief that his diabetes mellitus is linked to service or a 
service connected disability.  Unfortunately, the appellant, 
as a lay person, is not competent to offer an opinion 
regarding a matter of medical causation.  Id.  Medical 
evidence is required, and such evidence that may reasonably 
be interpreted as credible, has not been presented.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996) and Alemany v. 
Brown, 9 Vet. App. 518 (1996) regarding the criteria for such 
evidence to be deemed competent.  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claims, the Board must observe that 
the generally applicable test in establishing the value of 
such evidence was recently discussed in Russell v. West, No. 
97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  It 
was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  Instead, the treatise evidence, "standing alone", 
must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Ibid, Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board 
finds that none of the treatises submitted have the requisite 
"degree of certainty" required by Wallin and Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive to make the claim well grounded"). The 
treatise evidence mentioned by the veteran and the 
information submitted for the record does not serve to link 
diabetes mellitus to the service-connected hypertension and 
does not serve to contradict the VA examiner's opinion of no 
nexus to service. 

The Board requested a medical opinion regarding the 
likelihood of a nexus to service in view of the pertinent 
service medical records.  However, the examiner thoroughly 
evaluated the record and discussed the significance of the 
evidence in service that did not support the impression of 
diabetes at the time.  The record as it currently stands is 
not sufficient to support a plausible claim of service 
connection for diabetes mellitus or a direct or secondary 
basis.  

Although the Board considered and denied the appellant's 
claim for direct service connection on a ground different 
from that of the RO, which denied the claim on the merits, 
the appellant has not been prejudiced by the decision.  This 
is because in assuming that the claim was well grounded, the 
RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In determining the claim is 
not well grounded rather than denying the claim on the 
merits, the appellant has a lower burden to overcome in the 
event he should seek to reassert the claim should he obtain 
probative medical evidence.  

In this case probative medical evidence is required to well 
ground the claim.  The appellant's assertions are noted but 
alone are not of sufficient evidentiary value to well ground 
the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

As the claim of entitlement to service connection for 
diabetes mellitus is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's claim.


II.  Entitlement to an evaluation in 
excess of 10 percent for hypertension.

Factual Background

The RO in May 1978 reviewed the contemporaneous medical 
records in granting service connection for hypertension and a 
10 percent rating under Diagnostic Code 7101 criteria.  The 
RO notified the veteran of the determination by letter in May 
1978.  The next pertinent correspondence from the veteran was 
a claim for increase in late 1994.

The records provided by the veteran's military treatment 
provider cover many years and show that his blood pressure 
was monitored regularly.  From January 1993 through November 
1994 diastolic pressure of less than 100 predominated.  He 
was regulated with a combination of medications.  

The RO in 1995 denied an increased rating.  The veteran 
disagreed, complaining that his hypertension was not 
controlled and that he had side effects of lightheadedness, 
dizziness and impotency.  In May 1997 correspondence he added 
that his hypertension was brought on or made worse by his 
prescribed medication.  

The military medical records obtained as a result of the 
Board remand showed in late 1994 that the veteran's blood 
pressure was consistent with earlier recorded readings.  The 
examiner recommended additional cardiovascular testing and 
indicated that an abnormal electrocardiogram could certainly 
represent just hypertensive changes.  The stress evaluation 
report and outpatient treatment through May 1997 were 
obtained and collectively showed the veteran's diastolic 
pressure consistently reported as below 100.  

An August 1997 VA examination report shows the examiner noted 
the veteran's current employment as a supervisor and that he 
denied absenteeism secondary to his claimed disability.  He 
reported that his blood pressure averaged 170-80/90 and was 
difficult to control.  



He reported normal treadmill tests and he denied a history of 
myocardial infarction or cerebrovascular accidents.   The two 
readings obtained were 165/90 and 170/90.  The examiner 
reported hypertension, reasonably controlled with medication 
and nonspecific findings on electrocardiogram.  The examiner 
opined that the veteran had not suffered functional 
impairment in industrial adaptability with respect to 
hypertension but had another side effect of antihypertensive 
medication.  

The veteran wrote in late 1997 that the side effects from 
medication for his hypertension interfered with his job as he 
could barely write because his hands shook and he had blurred 
vision, sleepiness and dizziness. 

The record of private hospitalization in February 1998 for 
cerebrovascular accident with left sided weakness showed that 
initial emergency room blood pressure of 220/107 came down to 
160/80. Other readings were 213/94, 209/112 and 196/83 and it 
was noted that it stayed in control thereafter in the 
170s/80s and 90s without any treatment. 

The veteran's personal physician reported in April 1998 that 
he continued to have high blood pressure, which had been very 
difficult to control since his stroke.  A private medical 
report dated in April 1998 referred to the veteran's 
malignant hypertension. 

On a VA examination in November 1998 it was reported that the 
veteran's blood pressure had been controlled fairly well with 
various medications that had been tried.  He reported erratic 
changes in blood pressure up to 30 to 40 mm. of mercury 
without any particular reason and as a result his blood 
pressure was very labile.  His blood pressure was 155/88 in 
the right arm while sitting.   The diagnosis was pertinently 
hypertension under fair control with current medication 
regimen.    


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, No. 98-1675 (U.S. Vet. App. Sept. 21, 1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation. AB  v. Brown, 6 Vet. 
App. 35, 38 (1993).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
130 or more shall be rated 60 percent.  

With diastolic pressure predominantly 120 or more, a 40 
percent rating is provided.  

Where the diastolic pressure is predominantly 110 or more, 
or; systolic pressure predominantly 200 or more, a 20 percent 
rating is provided.  

A 10 percent rating is provided for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 effective January 12, 
1998.

Hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 130 or 
more and severe symptoms may be rated 60 percent.  

With diastolic pressure predominantly 120 or more and 
moderately severe symptoms a 40 percent rating is provided.  

Where the diastolic pressure is predominantly 110 or more 
with definite symptoms a 20 percent rating is provided.  

A 10 percent rating is provided for diastolic pressure 
predominantly 100 or more.  Note 1: For the 40 percent and 60 
percent ratings under Code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7101 in effect prior to January 12, 1998.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his hypertension 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected hypertension (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

As noted previously, the holding in Stegall requires that the 
Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant.  The Board did not seek specific development of 
the veteran's well grounded claim for increase.  However, the 
RO completed additional development to allow for an 
application of the current rating criteria.  

The RO was conscientious in developing the record and the 
Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided VA examination in connection with the claim, 
and other evaluations in 1998 that include probative evidence 
of the level of impairment from hypertension.  

The medical examination records and other contemporaneous 
medical information that discuss hypertension include 
sufficient detail regarding the disability to apply current 
rating criteria and are considered the best evidence for an 
informed determination of the veteran's current impairment 
from hypertension.  Further, there has not been reported any 
other comprehensive evaluation or treatment since the VA 
examination report of late 1998.  Robinette, supra. 

Changes to the regulations for evaluating hypertension were 
effective in January 1998.  The Board recognizes that the 
revised rating criteria were not in effect when the Board 
reviewed the claim in 1997.  However, the RO completed an 
initial review and provided a discussion of the new criteria 
in a 1999 supplemental statement of the case.   Bernard v. 
Brown, 4 Vet. App. 384 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).    


Rating hypertension under either rating scheme relies 
essentially on the recorded diastolic pressure as reflected 
in the applicable alternative ratings from 10 to 60 percent.  
Prior to the January 1998 changes other symptoms could 
support higher ratings but the elements were collective 
rather than independent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology and the disability for which 
service connection is in effect.  38 C.F.R. §§ 4.20, 4.21. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examination and other treatment records from a military 
source.  The record includes recent comprehensive VA 
examination in 1998 and hospitalization in 1998 for other 
disability related to hypertension that has been service-
connected and separately rated.  Viewed collectively, the 
reports that addressed hypertension offer substantive 
information probative of the severity of the disability in 
accordance with current evaluation criteria.  There has not 
been a report of another more recent examination that offers 
objective findings as comprehensive.  Thus, the recent VA 
examination supplemented by other reports viewed collectively 
appears to offer the best evidence of the current severity of 
the disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted under either the current or previous rating 
criteria.  The symptoms, overall, appear to reflect no more 
than the corresponding percentage evaluation under Code 7101 
of 10 percent would contemplate.  

The rating scheme applied does require a rather mechanical 
application of the schedular criteria.  Applying the rating 
schedule liberally results in a 10 percent evaluation that 
recognizes diastolic pressure predominantly below 110 and 
under the current scheme systolic pressure predominantly 
below 200. 

A 10 percent evaluation contemplates symptomatic 
hypertension.  However, the evidence of probative value in 
view of the detailed description of pertinent evaluative 
criteria, viewed objectively, preponderates against the claim 
for increase.  
It supports a conclusion that the veteran's disorder is no 
more severe than a 10 percent rating would contemplate under 
the rating schedule now or prior to January 1998.  The 
veteran's appreciation of his symptomatology is noted.  
However, his current assessment of the extent of symptoms 
must be viewed against the record and applied to the specific 
rating criteria.  The level of disability appears to have 
been accounted for in the current evaluation based upon the 
numerous blood pressure readings reported. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent with application of all 
pertinent governing schedular criteria.

The veteran has reported his work history and the 
difficulties with work that were reported on recent VA 
examination that resulted in a grant of individual 
unemployability benefits for his service connected 
disabilities that include cerebrovascular accident residuals 
effective from July 1998.  For the period of this appeal 
preceding the effective date of this grant, the Board notes 
that from the information on file regarding his employment 
and the extent of treatment for hypertension as reported in 
the record.  He reported to a VA examiner that he had not had 
absenteeism on account of his disabilities, which the Board 
interprets as including hypertension.  

It would appear reasonably from the record that the 
hypertension had not rendered his disability picture unusual 
or exceptional in nature, shown to in and of itself 
constitute marked interference with employment, or to have 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding assignment of an evaluation in excess of the 
current 10 percent rating on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for hypertension.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for diabetes mellitus, the 
appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

